Exhibit 10.47


October 16, 2007


Rick Martig
15392 Via Palomino
Monte Sereno, CA 95030


Dear Rick,


We are pleased to offer you an “at-will” employment opportunity with Genesis
Microchip Inc. (“Genesis” or the “Company”) as Chief Financial Officer and
Senior Vice President Finance reporting to Elie Antoun. You should note that the
Company may modify job titles, salaries and benefits, among other things, from
time to time as it deems necessary. However, your salary and benefits would only
be reduced as part of a company-wide program where similarly situated executives
are treated in the same manner. The terms of our offer of employment are
outlined below.


Your starting monthly gross salary will be $21,666.66 payable in accordance with
the Company’s normal payroll practice (currently salary is paid semi-monthly),
less applicable withholding taxes. In addition, you will receive a $50,000
sign-on bonus (subject to applicable tax withholding) payable within ninety (90)
days of commencing employment. If you should voluntarily terminate your Genesis
employment prior to completing one year of service, 100% of the sign-on bonus
would be fully repayable to Genesis, and will be due on your date of
termination.


You will also be eligible for participation in our Executive Bonus Plan for our
Fiscal Year 2008, which commenced on April 1, 2007. Any bonus earned under the
Plan will be prorated based upon your date of hire. You will receive additional
information on our FY2008 Executive Bonus Plan shortly after joining the
Company, and in all respects will be subject to the terms and conditions of such
Bonus Plan.


Furthermore, subject to the approval of the Board of Directors, you will be
offered an option to purchase 105,000 shares of Genesis common stock under one
of our available stock plans with an exercise price equal to the fair market
value of our common stock on the date of grant (the “Initial Option”). Please be
aware that your stock option, RSU and other compensation information may be
publicly disclosed pursuant to SEC and/or NASDAQ regulations. Your Initial
Option is expected to be approved on or about the second Thursday of the month
after your date of hire, pursuant to the Company’s current stock option granting
process. The Initial Option will vest over 4 years from the date of grant, with
25% of the shares subject to the option vesting at the end of 12 months of
employment, and 1/36 of the remaining shares subject to the option vesting each
month thereafter over the subsequent 36 months, subject to your continued
employment with Genesis through the applicable vesting date. You will be
informed when the Initial Option has been approved by the Board of Directors,
and the details of the Initial Option, including the exercise price.



--------------------------------------------------------------------------------



Confidential
Page 2
 11/08/2007

 
In addition, and subject to the approval of the Board of Directors, you will be
granted 20,000 Restricted Stock Units (the “Initial RSUs”) under one of our
available stock plans, to be settled in shares of Genesis common stock on the
vesting date with a purchase price of $0.001 per share, which will be considered
paid with past services rendered. The Initial RSUs will vest over 4 years from
the date of grant, with 25% of the RSUs vesting at the end of 12 months of
employment, and your remaining unvested RSUs vesting yearly in equal amounts
over the next three (3) years, subject to your continued employment with Genesis
through the applicable vesting date. A tax withholding requirement may apply at
the time RSUs vest. Your Initial RSUs are expected to be approved on or about
the second Thursday of the month after your date of hire, pursuant to the
Company’s current stock option granting process. You will be informed when the
Initial RSUs have been approved by the Board of Directors.


You will also be eligible to receive a Change of Control Severance Agreement for
senior executives (copy attached).


As a condition of your employment with us, you must sign our Confidentiality
Agreement, Code of Business Conduct and Ethics, and Insider Trading Policy. We
have enclosed these documents herewith and would ask that you sign and return
them, along with one copy of your acceptance of our offer, to Human Resources in
the Alviso office. You may not begin employment with us until we receive a
signed copy of these documents and a signed acceptance of this offer of
employment.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.


We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, and in performing your duties for the
Company, you will not in any way utilize any such information.


Your employment with Genesis is at-will. This means that neither you nor Genesis
has entered into a contract regarding the duration of your employment. You are
free to terminate your employment with Genesis at any time, with or without
reason. Likewise, Genesis has the right to terminate your employment, or
otherwise discipline, transfer, demote you or otherwise alter the terms and
conditions of your employment at any time, with or without cause, and with or
without notice, at the discretion of Genesis.



--------------------------------------------------------------------------------


 

Confidential
Page 3
 11/08/2007

 
To accept the Company’s offer, please sign and date this letter in the space
provided below. This letter, along with the Confidentiality Agreement, any other
agreements relating to proprietary rights between you and the Company and all
other documents referenced in this letter, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, including, but not limited to, any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or oral.
This letter, including but not limited to its at-will employment provision, may
not be modified or amended except by a written agreement signed by you and
approved by our Board of Directors.


This offer of employment will terminate if it is not accepted, signed and
returned to Paula Ewanich, our Vice President of Human Resources via facsimile
to (408) 986-9653, by 5:00 p.m. California time on Tuesday, October 16th, 2007,
and is contingent upon the Company's completion of a background and reference
check, the results of which are satisfactory to the Company, and your commencing
employment with us on or around November 1st, 2007.


If you should have any questions, please feel free to contact us. We look
forward to your joining the Genesis team!




Yours truly,

GENESIS MICROCHIP INC.         /s/ Paula Ewanich    
Paula Ewanich
   
Vice President, Human Resources
       
 /s/ Rick Martig
   October 16, 2007
Acceptance Signature: Rick Martig
  Date      

 
 

     Start Date:  November 5, 2007


 